                                           UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF NORTH CAROLINA
                                               CHARLOTTE DIVISION
                                          DOCKET NO. 3:17-cr-347-MOC-DCK-1

                UNITED STATES OF AMERICA,                       )
                                                                )
                                                                )
                                                                )
                Vs.                                             )                       ORDER
                                                                )
                TYREE BELK,                                     )
                                                                )
                                  Defendant.                    )



                         THIS MATTER is before the court on the Government’s Motion for an Order Setting a

               Motions Deadline and Trial Status Conference. (Doc. No. 55). Having considered the motion

               and reviewed the pleadings, the court enters the following Order.

                                                           ORDER

                         IT IS, THEREFORE, ORDERED that the Government’s Motion for an Order Setting a

               Motions Deadline and Trial Status Conference, (Doc. No. 55), is GRANTED. Both parties have

               up to and including May 5, 2019, to file pre-trial motions. Pre-trial motions will not be allowed

               after May 5, 2019, without first seeking leave of court to do so.

                           Furthermore, this matter will be calendared for a status conference to be held on May

               13, 2019, at 10 a.m. in Charlotte, North Carolina, in a courtroom to be determined later. The

               Clerk will issue a notice officially setting the time and date for the conference.




Signed: April 24, 2019
